 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDFarner-BockenCompanyandGeneralDrivers,Warehousemen&Helpers Union Local No. 383,affiliatedwithInternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpers of America.Case 18-CA-2769March 3, 1970DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSOn September 11, 1969, Trial Examiner John F.Funke issued his Decision in the above-entitledmatter, finding that the Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrialExaminer further found that the Respondenthad not engaged in certain other unfair laborpracticesallegedinthecomplaint,andrecommended that such allegations be dismissed.Thereafter, the General Counsel and the Respondentfiledexceptionsand supporting briefs, and theRespondent filed a brief in answer to the GeneralCounsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer with the following additions andmodifications 'The complaint alleges,inter alia,that on or aboutApril 14, 1969, in violation of Section 8(a)(1) of theAct,BruceMenuey, the warehouse manager,questioned an employee about union activity andtold an employee that, in the event of unionization,the said employee had the most to loseJames Madsen, who on April 14, 1969, was anemployee, testified that on that date, at about 5:45p.m. as he was leaving the warehouse, Menueycalled him back, told him that he had heard ofunion activity among the warehousemen, and askedifhe,Madsen, was going to be shop steward.Madsen further testified that he was told that if thewarehouse was organized, the owner, Farner, would'We herebynote and correct the following inadvertent errors in the TrialExaminer'sDecision(1) In the first sentenceof the nextto the lastparagraphof SectionIII,page 2, change"Madsen" to "Menuey",and"Menuey" to"Madsen "(2) In the thirdsentenceof the secondparagraphof "TheRemedy" change "persuasive"to "pervasive "probably close it up and that he, Madsen, had themost to lose since he had been only recentlyreemployed.According toMadsen,Menuey alsostated that he was going to call another party toverify the reports of union activity. Menuey testifiedthat he could not recall having talked to Madsenabout anything that evening.The Trial Examiner makes no specific findings astowhether the 'conversation betweenMadsen andMenuey actually took place, nor a specificconclusion as to whether, if it did occur, it wasviolative of the ActIn setting forth the facts of the case, however, theTrialExaminer recites in fullMadsen's testimonyregardingtheconversation.ElsewhereintheDecision, the Trial Examiner refers toMadsen'stestimony as containing, "the first incident relatingtothesubsequentdischarge. . . ."Menuey'stestimony, on the other hand, is twice characterizedby the Trial Examiner as an inability to rememberhaving had the conversation. Furthermore, the TrialExaminer notes thatMenuey's remark aboutMadsen's being shop steward was, by Madsen's ownadmission, made in a joking fashion,' thus seeminglyfinding that such a remark was made. WhereMadsen's and Menuey's testimonyis inconflict asto what Menuey said on the following day, April 15,1969, the Trial Examiner credits Madsen, though healso specifically findsMenuey not to be a totallyincrediblewitness.Elsewhere,Madsen's testimonyregarding the circumstances of his dismissal isdescribed by the Trial Examiner as "frank." Finally,while the Trial Examiner finds no evidence thatMenuey on April 14 knew the identity of any of theemployees who were interested in the Union, it doesnotnecessarilyfollow therefore that the TrialExaminer also finds the April 14 conversation not tohave occurred, since it is clear that he mistakenlycharacterized as jocular the only portion of thatconversation which would show such knowledge.Apart from the findings of the Trial Examiner'sDecision, certain aspects of the record support aconclusion that the alleged April 14 conversationtook placeWhile Menuey testified that he could notrecall talking to Madsen, he did admit that he firstlearnedof union activity from Lyle Baker, asalesman, at 5:10 or 5:15 p.m. on April 14 while heand Baker were returning to Sioux City. Menueyalso acknowledged that he arrived at the warehouseat about 5:30 p.m. and did not leave until five or tenminutes before 6 p.m. These facts confirm Madsen'stestimony,which indicated that the conversationtook place at the warehouse at about 5:45 p.m.Madsen also testified that Menuey indicated in theThe record does not support such a findingMadsen did testify thatGaryWince,an employee,hadmentioned the union stewardship in ajoking manner,but this was clearly unrelated to the alleged conversationbetweenMadsen andMenuey The TrialExaminer apparently relied uponthis testimony,and to that extent, was mistakenTherebeing no othersupport for the finding made bythe TrialExaminer, we do not adopt hischaracterization of Menuey's remark181NLRB No. 56 FARNER-BOCKEN CO.411conversation that he was going to call another partyto verify the reports of union activity, and Menueyadmitted in subsequent testimony that he phonedGaryWince that evening and asked him aboutunion activity. In addition, Madsen's testimony thatMenuey told him on April 14 that he, Madsen, hadthemost to lose corresponds to the similarstatementmade by Menuey in a speech thefollowingmorningMoreover,Madsen's creditedtestimony regarding the April 15 speech indicatesthatMadsen was therein singled out as an organizerwhen Menuey said to the warehousemen, that, ".. .Olie (Madsen) . . . and some of his friends aretrying to organize a union." While such a statementseeminglyreflectsthesuspicion,ifnottheknowledge, on the part of Menuey, that Madsenwas involved in the union campaign, there is nothinginthe record to indicate that between Menuey'sconversation with Baker, when Menuey first learnedofunionactivity,and the following morning'sspeech,Menuey learned of any special role playedbyMadsen in the campaign. It seems likely, then,thatMenuey at least suspected Madsen from theoutsetIn view of all the foregoing, we find that on April14, 1969,Menuey questioned Madsen about unionactivityingeneralandmore specifically aboutMadsen's role therein, threatened him with plantclosure, and told him that he, Madsen, had the mostto lose. Accordingly, we find that the Respondent,by this Act, further violated Section 8(a)(1) of theAct.NationalLaborRelationsBoard" shall read"Posted pursuant to a Judgment of the UnitedStates Court of Appeals enforcing an Order of theNational Labor Relations Board."3.Add, as the first paragraph of the notice, thefollowing:WEWILLNOT interrogateouremployeesconcerning union activity.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner Upon a charge andfour amended charges filed April 17, April 23, May 1,May 5, and May 15, 1969, respectively,' by theabove-named labor organization, herein theUnion,againstFarner-Bocken Co , herein the Respondent, theGeneralCounsel issued complaint alleging Respondentviolated Section 8(a)(1)(3) and (5) of the Act.The answer of Respondent denied the commission ofany unfair labor practicesThis proceeding, with all parties represented was heardby me at Sioux City, Iowa, on July 16, 1969 At theconclusion of the hearing the parties were given leave tofilebriefsand briefs were received from the GeneralCounsel and Respondent on August 15.Upon the entire record in this case and from myobservation of the witnesses while testifying, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTADDITIONAL CONCLUSION OF LAWBy questioning an employee on April 14, 1969,about union activity and by telling that employee onthe same date that he had the most to lose, theRespondent violated Section 8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent, Farner-Bocken Co., Sioux City, Iowa,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as so modified:1.Add, at the beginning of paragraph 1(a) of theTrialExaminer'sRecommendedOrder,thefollowing:"Interrogating any of its employees concerningunion activity."2.Footnote12secondsentenceshouldbeamended to read as follows:"In the further event this Order is enforced by ajudgment of the United States Court of Appeals, thewords in the notice reading "Posted by Order of theRespondent is an Iowa corporation engaged in thewholesale sale and distribution of candy, cigars, cigarettesand related items and maintains its principal place ofbusiness at Carroll, Iowa The plant involved in thisproceeding is located at Sioux City, Iowa. Respondentannually sells and distributes merchandise valued in excessof $50,000 to points and places outside that State of Iowa.Respondent is engaged in commerce within the meaningof the ActII.LABOR ORGANIZATION INVOLVEDThe Unionisa labor organization within the meaningof the ActIIITHE UNFAIR LABOR PRACTICESA. The Facts1.Violations of Section 8(a)(1) and (5)InAprilsome 15 employees were employed atRespondent's Sioux City warehouse Bruce Menuey wasthe manager and Gale Huselbus was his assistant. Therewere also four clerical employees; four salesmen and eightemployees in the warehouse, one of whom was a part-timeemployee.' These employees not only performed generalwarehouse work but also drove Respondent's trucks in thedelivery of merchandise. It was these employees whom the'Unless otherwise specified all dates refer to 1969'Itwas stipulated at the hearing that the eight employees in thewarehouse on April 14 were Larry Brower, Edwin Terreault,Michael 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion organized and for whom it demanded recognitionon April 15.Wayne Will testified that he was secretary-treasurerand business representative of the Union and that onApril 7 he was contacted by Gary Wince,3 who asked himtomeet with the warehouse employees. A meeting wasarranged for April 14 at the union hall. According toWayne Will seven warehouse employees appeared andafter discussing the Union for an hour or more all sevensigned applications cards. (G. C Exhs. 4-a through 4-g.)The temporary part-time employee, Larry Brower, wasnot presentJames T. Madsen, employed on April 7 as a driver byRespondent, testified that at about 6 p.m on thefourteenth he returned his truck to the warehouse. As hewas leaving the building he saw Menuey who called himback and told him he had heard the warehouse men wereorganizing a union and that he, Madsen, was going to beshop steward.' Menuey then told him that if the plant wasorganized Farner, the owner, would probably close it upand that he Madsen, had the most to lose since he hadonly recently been reemployedThe next morning Menuey called a meeting of thewarehousemen at about 8 a m. Madsen's testimony as towhat Menuey said reads-A. I punched in at approximately 8 00 o'clock BruceMenuey came out and asked Gary Wince, who wasforeman, at that time, if all personnel was present, andeverybody was there, so he called us all together andhad a meeting. And he was talking about it. He said,"I understand Olie, Olie is my nickname, and some ofhis union friends are trying to organize a union. Hesays, "I can't figure Olie out. He came back severaltimes to get his job back." And Gale Huselbusinterrupted and asked me if I had joined, had been amember of the Teamsters Union at any time, and Isaid one time at Continental Baking Company. ThenBruce stated that Mr. Farner, if we would join a union,that he would close up within six monthsTRIAL EXAMINER: Who said this, Bruce Menuey?THE WITNESS. YesA. (Continuing) And then he said that policies thatallmoney that is owed to the company, we had a policydown there we could draw money on our check, that allcharge accounts would have to be paid up by thefollowing pay day. And that if the union would come inthat this policy would cease, and then approximately 20minutes later after this meeting the phone rang in theHeger,ConradBenson,Daniel Black,James Madsen,Steve Eby, andGary WinceBrower was the part-time employeebut his status does noteffect the issues hereinMadsen was dischargedon April 15, before thedemand for recognition was made'Respondent contendsWincewas a supervisorThe evidence (Ido notregardMenuey's pretrialaffidavit received as G C Exh 5 as evidence ofthe facts set forth therein)indicatesthatWincewas a working foreman inthewarehouse,thathe received40-45 centsmore than the averagewarehouse employee and Daniel Black testified that Wincetold the otherwarehousemenwhat to doIn viewof the factthatmost warehouseoperations in a warehouseof this size,storing standard products andoperating regular driving routes I do not find it reasonable to concludethat the directions given byWince requiredthe exerciseof theindependentresponsibility,judgment or discretion contemplated by the statute I havealso considered the fact thatthe 15 employeesat the store and warehousewere supervisedbyMenueyand his assistant I doubt that furtherauthority was required I find thatWince wasnot a supervisor within themeaning ofthe Act. (Wincewas not calledbyanyparty )'Madsen admitted that this remark was made in a joking fashionback room, and Gary answered. And Gary informedme that I was supposed to seeBrucein his office.Q. (By Mr Hansing) Let me interrupt for a minuteBefore you go on with your testimony, Mr. Menuey,said, did he say anything else when he addressed all ofthe employees9A He also made the statement that if we did jointhe union that our hours would be cut down to 40 hoursa week, and that he and the supervisor personnel wouldfillin extra, would put in extra hours to get the jobdone.Menuey added that all special loans for emergencypurposeswould be discontinued and thatWince andMadsen had the most to loseDanielBlack,another employee, also testified as toMenuey's talkand insubstance substantiatedMadsen. HetestifiedthatMenuey told them that Farner wouldprobably close the plant in 5 months if it went union; thatWince and Madsen had the most to lose, that hours wouldbe cut to 40 per week and that there would be no morechargesMenuey's testimony, as might be expected, does notagree with that of Madsenand Black.Menuey testifiedthathe first learned of union organization on theafternoon of April 14 while driving with Lyle Baker, asalesman for RespondentBakertold him the "men in theback"were talking union and seemed interested andMenuey's response was that when they had a taste of itthey would drop it. Menuey could not remember havingany conversation with Madsen after his return to the plantatabout 6 p m. Later that night he called Farner,Respondent's president, in Carroll to tell him of therumors and Farner told him to forget it, to let the mencome to him and to keep his nose clean. The nextmorning Menuey spoke to the employees' and his versionof his remarks reads:A. I said that, and I am not positive whether Imentioned Lyle's name or not, but I said I had beeninformed by a salesman, "That you gentlemen are alittle interestedin a union,and I would like to knowwhy." Nobody said anything I said that I thought theyshould be, before they wentinto thisthing too far,consider both sides of the thing, and some of thebenefits and the things that we gave them, and some ofthe benefits and things that the union would possiblygive them. And about that time Mr. Eby spoke up.Q (By Mr Wolle) One of the people on the list9A. One of the people on the list, yes.Mr Eby piped up and said something to the effect ofallof the things the union was going to do for them,and this was the first inkling that I had that some ofthem must have talked to some union personnelSo Mr. Eby and I hada little run intojust two orthree days beforehand, or four days beforehand He leftan order in a truck out in the alley and the order hadbeen stolen, so I was a little short-tempered about him,and he started to tell me all the things the union wasgoing to do for him, and I simply directeda statementtoMr Eby saying, "Mr. Eby, you are forgetting youhavequite alittlebit to lose,"meaningwe wouldn't'Before hecalledthismeeting Menuey againtalked toFarner who toldhim he should explain Respondent'sposition, tell the employees thatbusiness was not good at that timeand that "we were going to do what wethoughtwe could for the employees " Menuey also called Wincethat nightand asked him if he were one of the men interested in the UnionWince'sreply, according to Menuey,was that he would rather not talk about it FARNER-BOCKEN CO.413have to put up with the things he had done at this timeifwe were under union And I talked to the rest of theguys, simply stating the fact that ours was not a realhealthybusiness.Ihad no list of wholesalers oranything, as was previously stated I named a couple ofwholesalerswho were having trouble making it inbusiness.Q. Sioux City wholesalers9A.No; ones I read about in the Tobacco Journal,who stated they were having problems keeping theirdoors open.We were not any different. I left it openseveral times for questions to try to get these people totalk up, and nobody would say anything, except forSteve Eby, who had told me what the union was goingto give himIcould see where we were getting nowhere, we werenot going to have a friendly conversation on it. I justquit.Menuey denied that he asked the employees how they hadvoted at the meeting on the previous night or that he toldMadsen and Wince they had the most to loseThe remaining facts as to the refusal to bargain are notindispute.On the fifteenth the Union sent the followingletter to Respondent (G.C. Exh. 2):April 15, 1969Farner-Bocken Company1523 Center StreetSioux City, Iowa 51103Attention.Mr. Bruce Menuey, ManagerDear SirThis is to confirm what apparently you alreadyknow,namely that thisUnion represents yourwarehouse, service, and truck driver employees in theSioux City locationThis is an appropriate unit forcollectivebargaining under the Taft-Hartley Act, asamended.If there is any doubt as to this representation, wewillbe happy to permit a cross-check of membershipand authorization cards of each of the employees by adisinterested personSince you have already discharged one employee,interrogated the others about their union activities, andmade threats concerning their union representation, weassume that you are ready to commence bargainingabout a contract concerning their wages, hours, andworking conditions at the earliest possible time.Please advise when you wish to meet for the purposeof negotiating such a contract covering these employeeswith this Union.As a matter of courtesy, you are being advised thatthe undersigned Union has this day filed Unfair LaborPracticeCharges with the National Labor RelationsBoard, based on your illegal conduct to date.Sincerely,TEAMSTERS LOCALUNION NO. 383By.Wayne L. Will,Sec'y-Treas.WLW:pcCert.Mail - Ret Rec Req.Special DeliveryOn April18Respondent replied through its attorney,Charles R. Wolle, by letter (G. C. Exh.3) reading:April 18, 1969General Drivers, Warehousemen and HelpersLocal No. 3831021 1/2-4th StreetSioux City, Iowa 51101Attention:Mr. Wayne L. Will, Sec'y-TreasDear Sir-Our law firm represents Farner-Bocken Co., and wewish to reply to your letter of April 15, 1969Our client has a good faith doubt that the employeesyou refer to in your letter wish to be represented by, orare represented by, your Union. The "appropriate unit"you refer to is indefinite; we do not think any such unitwould be appropriateWe do not think the "cross-check of membershipand authorization cards," which you suggest, would beanaccurateway of determining the question ofrepresentation,and we are unwilling to adopt thatsuggestion.We reject your claims of improper, conduct Becauseof our client's good faith doubt on your claim ofrepresentation,we are not planning to' meet with youfor the negotiations you are suggesting.Our firm will be representing Farner-Bocken inconnection with any charges you have filed with theNational Labor Relations Board.Very truly yours,Charles R. WolleFor the FirmCRW:mgcc:Farner-BockenTobacco, Inc.The position of the parties with respect to bargaining wasfixedby this correspondenceAmong the contentionsadvanced by Respondent, apart from its doubt of theUnion'sMajority status, was that it never understoodwhat the Union meant by warehouse, service andtruckdrivers and that the unit was therefore ambiguousThree further incidents, two alleged as violations of theAct,occurred.OnApril26JohnNorgaard,amanagement trainee of Respondent, spoke to theemployees in the warehouse and allegedly promised thembenefits for not joining the Union. I not only find thatNorgaard promised no direct benefits conditioned uponrejecting the Union but that he, at that time, did not enjoysupervisory status and was neither an agent of norauthorized to speak for management.On May 12 the Union called a meeting for the sevenemployees at Respondent who had signed applicationcards and only Madsen, discharged April 15, appearedThis terminated union activity at the Sioux Citywarehouse.The complaint further alleges that on or about May IRespondent granted a general wage increase to discourageunionmembership.The wage records of Respondent(Resp. Exh 1) disclose that wages were granted to fiveunit employees in May; one on May 16, three on May 10and one on May 31.0n April 21 theUnion wrote Respondent(Resp Exh 2)stating itsposition on the unit was flexible 414DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Violation of Section 8(a)(3)The complaint alleges that Respondent dischargedJames Madsen on April 15 because he engaged in unionor other concerted activitiesMadsen had been employed from September, 1967,untilDecember 6, 1968.' On the evening preceding hisdeparture from employment he had been out drinking at aSioux City bar with two of Respondent's salesmen. Thedrinkingconcludedwhen the bar closed, a notunreasonable quitting time. The next day he reported forwork "under the weather" and feeling "grumpy" and hadan argument with Gale Huselbus, assistant to Menuey,who suggested he take the day off. Madsen said he had abetter idea, quit and punched out These, according toMadsen's frank and uncontradicted testimony, were thecircumstances under which his employment terminated.MadsenmadeatleasttwoapplicationsforreinstatementwithMenuey and was reemployed byMenuey in early April. (The date was fixed by Menuey asApril 7 ) The first incident relating to the subsequentdischarge on April 15 is Madsen's testimony as to hisconversation withMenuey on the evening of April 14 inwhich Menuey asked him about the Union and inquired ifhewould be shop steward,supraMenuey had norecollection of such a conversation.On the morning of April 15, shortly after Menuey'sdiscussion of the Union with the warehousemen, Madsenwas called to Menuey's office. There he was asked byMenuey if he had ever filed for unemployment insurance.Madsen replied that he had but had gotten another joband forgotten about it. Menuey then told him that CyHuselbus, assistant to Farner, had just called from Carrolland told him he had just seen Madsen's name on thepayroll and that he would have to be discharged becauseof the circumstances under which he had left in December.Menuey also told him it was not because of the Uniondeal.Madsen testified that after he spoke to the employeeson April 15 he received another call from Farner askingwhat Menuey was doing on the payroll' and whether hehad not left under adverse circumstances. Farner then toldMenuey thatMadsen had left because he had beenintoxicated,andthenfiledforunemploymentcompensation and that he should be discharged.Farner testified that on April 14 when Menuey first hadknowledge of union activity and called him, he did notknow that Madsen was on the payroll. He was notified ofthis by his payroll check on April 15 and then decided, inviewofMadsen'spastrecordandhisfilingforunemployment, he should be discharged.B. Conclusions1.Violations of Sections 8(a)(1) and (5)IfindthatonApril14,when seven of thewarehousemen signed application for membership with theUnion, the Union represented a clear majority of theemployees in a unit appropriate for the purpose ofcollective bargaining. I find the appropriate unit to be:'This isthe date shown as his termination of employment on the recordsof Iowa Employment Security Commission (Resp Exh 3)'The SiouxCity payroll was forwarded,according to testimony, toCarroll forpayment and it was Madsen's firstpay periodwhich went toCarrollfor certificationAllwarehouse, service and truck driver employees ofRespondentatitsSiouxCity,Iowa,warehouse;excludingofficeclericalemployees,professionalemployees, guards and supervisors as defined by theAct.It is true that the Union's letter demanding recognitiondid not specify the exclusions but I cannot find that ademand for warehouse, service and truck drivers asambiguous.Whether or not Menuey found the descriptionambiguous I do not believe Respondent's attorney couldhave doubt as to the employees for whom recognition wassought. This is particularly true since the other employeesatSioux City were either salesmen or clericals. Therewereno fringe groups such as driver-salesmen orowner-operators to confuse the Respondent.'Inview of the Union's demand and Respondent'srefusal to grant recognition I find the sole issue presentedisone of credibility betweenMenuey and employeesMadsen andBlackas to what was said at the meeting onthemorning of April 15. I resolve thisissuein favor ofMadsen and Black. While I do not find Menuey a totallyincredible witness I do conclude that his testimony as tohis remarks at this meeting tended to minimize hisanti-union statements I find that he did suggest thatMadsen and Wince had the most to lose if the Union wasacceptedby the employees," that he threatened thatFarner would close the plant, that hours would be reducedand the benefits received by the employees would bediscontinued I find that these statementsmadeto a smallgroup of employees dealing on familiar terms withmanagement had sufficient impact to make a fair electionimpossible and to destroy the Union's majority status " Itherefore find that, under the decision of the U S.Supreme Court inN L R B v. Gissel Packing Co ,395U.S 575, decided June 16, 1969, Respondent violatedSection 8(a)(5) of the Act.Since I have found that on April 15 the Respondentwas obligated to bargain with the Union concerningwages, hours, rates of pay and other terms and conditionsof employment I find that the unilateral grant of wagesincreasessetforth,supra,constituteda violation ofSection 8(a)(5) and (1) of the Act(N.L R B v. Katz,369U S. 736.)Ialso find Respondent violated Section 8(a)(1) of theAct by the following statements made in Menuey'sdiscussion with the employees on April 15-(1) The threat that Madsen and Wince had the most tolose if the Union organized the plant.(2) The threat that Farner might close the plant(3) The threat that the hours would be reduced and thatother benefits would be discontinued.'SeeSteelCityTransport,Inc,166NLRB 84, affdSteelCityTransport Inc , v. N L R B,389 F 2d 735 (C A 3)'1can only infer from this statement that Menuey threatened bothMadsen and Wince with either loss of employment or loss of benefitsMadsen was the last employee to be hired and therefore would bethe firstto be laidoffWincewas the highest paid employee and therefore had themost to losein event ofreprisalor lay-off"I find this conclusionfortified by the factthat all seven of the full timewarehouse employees not only signed applications cards withtheUnionbut also paid the $10 initiation fee, thus indicating a rather firmdesire todesignate the Union as their bargaining representative At the next meetingcalled followingMenuey's talk none appearedexcept forMadsen who hadbeen discharged FARNER-BOCKEN CO.4152.Violation of Section 8(a)(3)Ido not find, although theissueisnot free fromsuspicion, thatMadsen was discharged in violation ofSection 8(a)(3), of the Act The sole evidence of companyknowledge thatMadsen had signed with the Union isMadsen's testimony that Menuey asked if he were to beshop steward of the UnionMadsen admitted that theremark was made jokingly and there is no evidence thatMenuey on April 14 knew the identity of any of theemployees who were interested in the Union Nor is thereany evidence that Farner, who made the decision todischargeMadsen on April 15, had any knowledge of theidentity of any employee's unionactivityFarner's reasonfor dischargingMadsen was not an unreasonable one -he had reported for work several months prior to hisdischarge suffering from a hangover, had had an argumentwith his supervisor and walked off the job. There is noevidence that his reemployment was known to Farner untilthe Sioux City payroll reached Carroll on April 15 whenFarner decided he was not eligible for reemployment. It istrue that this establishes a striking coincidence- thedischarge of an employee on the day after union activitywas made known to Respondent Coincidences, however,do occurin the arenaof human events, otherwise the wordcouldbe stricken from the lexicons, the victim ofdesuetude I shall recommend that the complaint insofaras it alleges violation of Section 8(a)(3) be dismissedIVTHE REMEDYHaving found Respondent has engaged in and isengaging in certain unfair labor practices I shallrecommend that it cease and desist therefrom and takecertainaffirmativeactionnecessary to effectuate thepolicies of the Act.Ithas been found that Respondent refused to bargainwith the Union on April 18, 1969, and at all times since,after theUnion had been duly designated as bargainingagent by a majority of Respondent's employees in anappropriateunit.By so refusing and by other unfair laborpractices designed to destroy the Union's majority status,Respondent violated Section 8(a)(5) of the Act The unfairlabor practices so found are, in the Examiner's opinion,sufficiently coercive and persuasive to make a fair electionimpossible.Accordingly it shall be recommended that abargainingorderissueto remedy the unfair labor practicesfound herein(Arrow Specialties, Inc ,177NLRB No92 )Upon the basis of the foregoing findings andconclusions- and upon the entire record, I make thefollowingCONCLUSIONS OF LAW1.By telling two of its employees that they would havethe most to lose if the Union organized the warehouse; bythreatening its employees that the plant might close if theUnion came in and by threatening them with reduction ofhoursand loss of benefits if the Union came in,Respondent violated Section 8(a)(1) of the Act2By refusing to bargain in good faith with the Unionconcerning wages, hours, rates of pay and other terms andconditions of employment as the designated representativeof its employees in the unit found appropriate hereinRespondent violated Section 8(a)(5) and (1) of the Act.3The appropriate unit is:Allwarehouse, service and truck driver employees ofRespondentatitsSiouxCity,Iowa,warehouse;excludingofficeclericalemployees,professionalemployees, guards and supervisors as defined by theAct4.Respondent did not violate Section 8(a)(3) of theAct5The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERItisherebyrecommendedthatRespondentFarner-Bocken Co , its officers, agents, successors, andassigns, shall:ICease and desist from:(a)Telling any of its employees they would have themost to lose if the plant went Union; threatening itsemployees that the plant would close if it went Union;threatening its employees with a reduction of hours andthe loss of benefits if the plant went Union(b)Refusing to recognize and bargain with the Unionas the exclusive bargaining representative of its employeesconcerning wages, hours, rates of pay and other terms andconditions of employment in theunitfound appropriateherein(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act-(a)Upon request bargain collectively with the Union asthe exclusive representative of its employees in the unitfound appropriate concerning wages, hours, rates of payand other terms and conditions of employment and, if anunderstanding is reached, embody such understanding in awritten agreement(b) Post at its plant at Sioux City, Iowa, copies of theattached noticemarked "Appendix."" Copies of suchnotice to be signed by the Regional Director for Region18, afterbeingduly signed by an authorized representativeofRespondent,shallbepostedbyRespondentimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter in conspicuous places,includingallplaceswhere notices to employees arecustomarily postedReasonable steps shall be taken byRespondent to insure that such notices are not altered,defaced or covered by any other material.(c)Notify the Regional Director for Region 18, inwriting,within 20 days from the date of receipt of thisDecision what steps have been taken to comply herewith."IT IS FURTHER RECOMMENDED that as to all mattersalleged in the complaint not specifically found to be inviolation of the Act the complaint shall be dismissed."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order" shall be substituted for the words "theRecommendedOrder of aTrial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,thewords"a decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 18, in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith " 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that-WE WILL NOT tell any employees that they have themost to lose if the plant goes UnionWE WILL NOT threaten our employees that the plantmight close down if it went UnionWE WILL NOT tell our employees that working hourswillbe reduced and other benefits taken away if theplant goes UnionWE WILL, upon request, bargain with the Union asthe exclusive bargaining agent concerning wages, hours,ratesof pay and other terms and conditions ofemployment for employees in the following unit.All warehouse,service and truck driver employees of-Farner-BockenCo.,atitsSiouxCity,Iowa,warehouse,excludingofficeclericalemployees,professional employees,guards and supervisors asdefined by the ActFARNER-BOCKEN CO.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,theymay communicatedirectlywith the Board'sRegional Office,316 FederalBuilding,110South 4th St.Minneapolis,Minnesota55401,Telephone612-725-2611.